DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the cited prior art of record teach or suggest in combination:
Steps for converting messages having one message format from medical devices residing in a clinical environment into messages having another message format, the method comprising: receiving a first message from a medical device in the clinical environment, wherein the first message is in a first message format; converting the first message into a standardized dataset message having a second message format that is different from the first message format, wherein the standardized dataset message includes information associated with the medical device and includes at least some additional data or metadata not included in the first message, wherein the standardized dataset message further includes an indicator that distinguishes (i) a portion of the standardized dataset message that includes information to be processed and to be added to a cache, from (ii) another portion of the standardized dataset message that includes information that need not be processed and needed not be added to the cache; and transmitting the standardized dataset message to a remote server configured to receive standardized dataset messages in light of the other features of the independent claims 21, 29, and 37.
Thus, the above limitations in conjunction with all other limitations of the dependent and independent claims 21-40 are hereby allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







2/12/2022